DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 13 September 2021, in which claims 3 and 4 were amended, has been entered. Examiner notes that status identifiers for the claims are missing, and are required on future claim amendments.

Claim Objections
Claim 1 is objected to because of the following informalities.  Examiner suggests the changes below:
“the air bag” be changed to --the airbag-- (line 5);
“inside the end side expansion portion” be changed to --inside of the end side expansion portion-- (line 11);
“combine” be changed to --connect--, --attach--, or something similar, so as to better characterize the connection between inner and outer side walls portions of the airbag (line 13).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to lines 17-21 of claim 1, the description of “a single receiving area” and “a collaborative receiving area” is unclear.  Based on the drawings and specification, it appears that the single receiving area (#60; figure 5) is laterally adjacent to the upright seated position of the head (#MH) of the seated occupant (#MP), which does not appear to correlate to an area where a diagonally forward movement of the head at the time of an oblique or offset collision would impact.  The collaborative receiving area (#62; figure 5), which is located forward of the single receiving area (#60), appears to be an area where a diagonally forward movement of the head (#MH) along a movement locus (#MT) at the time of an oblique or offset collision would impact.  Clarification and rephrasing are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuhara et al. (US 2019/0001913).  Okuhara et al. discloses a head protection airbag device (#M1; other embodiments may also apply) comprising:
(claim 1) an airbag (#20) which is folded and accommodated on an upper edge side of a window (#W1, W2) on a vehicle inner side of a vehicle (#V; figure 1), an upper edge side of which is attached and fixed to a body side (body #1) of the vehicle (figures 1, 7, 9; paragraphs 0041-0044), and allows expansion gas (#G) from an inflator (#14) to flow in and deploys and expands to cover the vehicle inner side of the window while protruding downward (figures 1, 2, 6; paragraphs 0043, 0046);
the air bag (#20) including:
a front seat protection portion (front protective portion #27) which is arranged to cover a side of a head (#H) of an occupant (#P) seated in a front seat (#DS) when expansion of the airbag (#20) is completed (has the ability to so perform, based on size, stature, and position of occupant; figures 1, 2, 6-9; paragraph 0051);
an end side expansion portion (front auxiliary inflation portion #30) which is a front end side of the airbag (#20) when the expansion of the airbag is completed and is arranged adjacent to a front side of the front seat protection portion (#27), the end side expansion portion being expanded by inflowing the expansion gas (#G) into an inside the end side expansion portion through the front seat protection portion (figures 1, 2, 6-9; paragraphs 0048, 0052);
a partition closing portion (end-side partition portion #47) which partitions the front seat protection portion (#27) and the end side expansion portion (#30) and is configured to combine a vehicle inner side wall portion (#22a) arranged on the vehicle inner side and a vehicle outer side wall portion (#22b) arranged on a vehicle outer side when the expansion of the airbag (#20) is complete (has the ability to so perform; paragraphs 0052, 0054; figures 2, 4A-5, 9);
wherein the airbag (#20) is configured to be provided with:
a single receiving area where the head (#H) which moves diagonally forward at the time of an oblique collision or an offset collision of the vehicle is received by the front seat protection portion (#27; has the ability to so perform, based on size, stature, and position of occupant; figures 1, 2, 6-9; paragraphs 0004, 0007, 0008, 0014, 0015, 0069-0076);
a collaborative receiving area where the head (#H) is received by the front seat protection portion (#27) and the end side expansion portion (#30; has the ability to so perform, based on size, stature, and position of occupant; figures 1, 2, 6-9; paragraphs 0004, 0007, 0008, 0014, 0015, 0069-0076);
the partition closing portion (#47) is linearly provided to be inclined forward and downward in a state where the airbag (#20) is viewed from a side when the expansion of the airbag is completed (figures 2, 5);
the collaborative receiving area includes vehicle inner side surfaces of the end side expansion portion (#30) and the front seat protection portion (#27) with the partition closing portion (#47) interposed therebetween (has the ability to so perform, based on size, stature, and position of occupant; figures 1, 2, 6-9);
(claim 2) wherein in a state where the airbag (#20) is viewed from the side when the expansion of the airbag is completed, the partition closing portion (#47) is configured to position a rear end of the partition closing portion on a front side of a reference line along an up-down direction passing through a center of the head (#H) of the occupant (#P) seated in the front seat (#DS; has the ability to so perform, based on size, stature, and position of occupant; figures 6, 7);
(claim 3) wherein in a state where the airbag (#20) is viewed from the side when the expansion of the airbag is completed, the partition closing portion (#47) is configured so that a front end side is closer to a movement locus of the head (#H) moving diagonally forward than a rear end side (has the ability to so perform, based on size, stature, and position of occupant; figures 6, 7, 9).

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boxey (US 2006/0012156).  Boxey discloses a head protection airbag device (#10) comprising:
(claim 1) an airbag (#14) which is folded and accommodated on an upper edge side of a window (#20) on a vehicle inner side of a vehicle (#12), an upper edge side of which is attached and fixed to a body side (along roof #18) of the vehicle, and allows expansion gas from an inflator (#24) to flow in and deploys and expands to cover the vehicle inner side of the window while protruding downward (figures 1, 2; paragraphs 0009-0012);
the air bag (#14) including:
a front seat protection portion (front primary chamber #62) which is arranged to cover a side of a head (#102) of an occupant (#100) seated in a front seat when expansion of the airbag (#14) is completed (has the ability to so perform, based on size, stature, and position of occupant; figure 2; paragraphs 0025, 0029);
an end side expansion portion (front secondary chamber #64) which is a front end side of the airbag (#14) when the expansion of the airbag is completed and is arranged adjacent to a front side of the front seat protection portion (#62), the end side expansion portion being expanded by inflowing the expansion gas into an inside the end side expansion portion through the front seat protection portion (figure 2; Abstract; paragraphs 0020-0021);
a partition closing portion (front interior connections #60) which partitions the front seat protection portion (#62) and the end side expansion portion (#64) and is configured to combine a vehicle inner side wall portion (inner panel #50) arranged on the vehicle inner side and a vehicle outer side wall portion (outer panel #50) arranged on a vehicle outer side when the expansion of the airbag is complete (figure 2; paragraph 0014);
wherein the airbag (#14) is configured to be provided with:
a single receiving area where the head (#102) which moves diagonally forward at the time of an oblique collision or an offset collision of the vehicle (#12) is received by the front seat protection portion (#62; has the ability to so perform, based on size, stature, and position of occupant; figure 2; paragraph 0029);
a collaborative receiving area where the head (#102) is received by the front seat protection portion (#62) and the end side expansion portion (#64; has the ability to so perform, based on size, stature, and position of occupant; figure 2; paragraph 0029);
the partition closing portion (upper front interior connection #60) is linearly provided to be inclined forward and downward in a state where the airbag (#14) is viewed from a side when the expansion of the airbag is completed (figure 2);
the collaborative receiving area includes vehicle inner side surfaces of the end side expansion portion (#64) and the front seat protection portion (#62) with the partition closing portion (#60) interposed therebetween (has the ability to so perform, based on size, stature, and position of occupant; figure 2);
(claim 2) wherein in a state where the airbag (#14) is viewed from the side when the expansion of the airbag is completed, the partition closing portion (#60) is configured to position a rear end of the partition closing portion on a front side of a reference line along an up-down direction passing through a center of the head (#102) of the occupant (#100) seated in the front seat (has the ability to so perform, based on size, stature, and position of occupant; figure 2);
(claim 3) wherein in a state where the airbag (#14) is viewed from the side when the expansion of the airbag is completed, the partition closing portion (#60) is configured so that a front end side is closer to a movement locus of the head (#102) moving diagonally forward than a rear end side (has the ability to so perform, based on size, stature, and position of occupant; figure 2);
(claim 4) wherein an inversion portion (at terminal end portion #122) is provided on a front end side of the partition closing portion (upper front interior connection #60) to invert rearward and downward (lower front interior connection #60; figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuhara et al. (US 2019/0001913).  While Okuhara et al. does not specifically disclose wherein an inversion portion is provided on a front end side of the partition closing portion (#47) to invert rearward and downward, Okuhara et al. teaches various configurations of the partition closing portion (figures 17A-22; paragraphs 0105-0110), with an inversion portion on a front end side of the partition closing portion to invert rearward and downward being an obvious matter of design choice, which is generally recognized as being within the level of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses curtain airbags including diagonal partition closing portions and oblique protection zones.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614